Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (20140108064) in view of Muster et al. (20110022468).
As per claims 1, 8, 15,
Glass discloses an apparatus comprising: a processor (par 5); and a memory (par 30) coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising:

based on the detecting of the mobile device in proximity to the physical environment, obtaining usage information of the physical environment based on sensor data from sensors (par 2, 22) Glass discloses monitoring a user/employee access to different parts of a building which examiner equates to applicant’s sensor data from sensor; and
based on the usage information, managing one or more interactions associated with usage, by a user, of a first sub-environment of plurality of sub-environments of the physical environment, the user associated with the mobile device (Abstract, par 22) Glass discloses collecting workspace usage data contributed from any one or more of a plurality of automated workspace usage monitoring devices. 
Glass does not explicitly disclose:
detecting a mobile device in proximity to a physical environment, the physical environment is virtually divided into a plurality of sub-environments.
However, Muster discloses:
detecting a mobile device in proximity to a physical environment, the physical environment is virtually divided into a plurality of sub-environments (par 18, 133). Muster discloses a portable device providing proximity data, which in this case is related to a mall or shopping center. The establishment may be “sub-divided into a number of physically or logically defined sub-regions.”
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Muster’s detecting a mobile device in proximity to a physical environment, the physical environment is virtually divided into a plurality of sub-.
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (20140108064) in view of Muster et al. (20110022468) further in view of Angle et al. (20200403820).
As per claims 2, 9, 16,
The Glass and Muster combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
the managing one or more interactions comprises sending a message to an unmanned vehicle to maintain a first sub-environment of the plurality of sub-environments.
However, Angle discloses:
the managing one or more interactions comprises sending a message to an unmanned vehicle to maintain a first sub-environment of the plurality of sub-environments (par 21). Angle discloses an unmanned vehicle similar to applicant’s examples of unmanned vehicles disclosed in applicant’s own specification at par 17. Angle further discloses that the robot navigates through space and “an area limit.”
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Angle’s the managing one or more interactions comprises sending a message to an unmanned vehicle to maintain a first sub-environment of the .
Claims 3, 7, 10, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (20140108064) in view of Muster et al. (20110022468) further in view of Klein et al. (20190362601).
As per claims 3, 10, 17,
The Glass and Muster combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
the managing one or more interactions comprises sending a message to the mobile device, wherein the message provides an offer for the user to upgrade seating in a venue.
However, Klein discloses:
the managing one or more interactions comprises sending a message to the mobile device, wherein the message provides an offer for the user to upgrade seating in a venue (par 29). Klein discloses a mobile device receiving an offer to upgrade seats.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Klein’s the managing one or more interactions comprises sending a message to the mobile device, wherein the message provides an offer for the 
As per claims 7, 14,
The Glass and Muster combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
the managing one or more interactions comprises determining observations of the user based on a line of sight estimation technique, and based on the observations of the user, selecting an advertisement for the user to view.
However, Klein discloses:
the managing one or more interactions comprises determining observations of the user based on a line of sight estimation technique, and based on the observations of the user, selecting an advertisement for the user to view (par 33). Klein discloses a mobile device receiving an offer based on information received from a user.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Klein’s the managing one or more interactions comprises determining observations of the user based on a line of sight estimation technique, and based on the observations of the user, selecting an advertisement for the user to view to Glass’ methods, systems, and apparatuses for the auto-determination of partial usage of a physical environment and use derived intelligence to take various actions. One would be motivated to this in order to incentivize a user .
Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (20140108064) in view of Muster et al. (20110022468) further in view of Chesney et al. (20030093301).
As per claims 4, 11, 18,
The Glass and Muster combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
the managing one or more interactions comprises dividing billing for shared usage by more than one user.
However, Chesney discloses:
the managing one or more interactions comprises dividing billing for shared usage by more than one user (par 23). Chesney discloses a billing function that provides separately specified billing profile for each customer.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Klein’s the managing one or more interactions comprises dividing billing for shared usage by more than one user to Glass’ methods, systems, and apparatuses for the auto-determination of partial usage of a physical environment and use derived intelligence to take various actions. One would be motivated to this in order to generate bills or invoices for the services based on usage of each of the medical-data collection apparatus, and optionally aggregates the data from a plurality of individuals for further analysis (Chesney Abstract).
Claims 5, 6, 12, 13, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (20140108064) in view of Muster et al. (20110022468) further in view of Ziraknejad et al. (20200038120).
As per claims 5, 12, 19,
The Glass and Muster combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
the managing one or more interactions comprises determining observations of the user based on a line of sight estimation technique.
However, Ziraknejad discloses:
the managing one or more interactions comprises determining observations of the user based on a line of sight estimation technique (par 35, 127). Ziraknejad discloses a line-of-sight estimation technique using smart glasses.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Ziraknejad’s the managing one or more interactions comprises determining observations of the user based on a line of sight estimation technique to Glass’ methods, systems, and apparatuses for the auto-determination of partial usage of a physical environment and use derived intelligence to take various actions. One would be motivated to add these methods and systems for controlling or otherwise interacting with equipment, tools and/or the like (Ziraknejad par 2).
As per claims 6, 13, 20,
The Glass and Muster combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose:

However, Ziraknejad discloses:
the managing one or more interactions comprises determining observations of the user based on a line of sight estimation technique, wherein the line of sight estimation technique is used in conjunction with information from smart glasses (par 35). Ziraknejad discloses a line-of-sight estimation technique using smart glasses.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Ziraknejad’s the managing one or more interactions comprises determining observations of the user based on a line of sight estimation technique, wherein the line of sight estimation technique is used in conjunction with information from smart glasses to Glass’ methods, systems, and apparatuses for the auto-determination of partial usage of a physical environment and use derived intelligence to take various actions. One would be motivated to add these methods and systems for controlling or otherwise interacting with equipment, tools and/or the like (Ziraknejad par 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621